DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-6, 8, and 10-20 are pending (claim set as filed on 09/08/2020).
		
Priority
	This application filed on 09/11/2018 has a provisional application no. 62/556,854 filed on 09/11/2017.

Withdrawal of Objections/Rejections
The response and amendments filed on 09/08/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous claim rejections under indefiniteness and anticipation by the Palaez reference have been withdrawn necessitated by Applicant’s amendments.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Interpretation
	Regarding claims 1(a) which recites the phrase “determining the presence”, the broadest reasonable interpretation of this phrase still reasonably reads on a contingent limitation as set forth in the prior office action. In other words, in a basic sense, “determining the presence” does not imply that said bacteria must exist but rather, it merely means a person has determined (mentally conclude or ascertain) that there is if it presence (i.e. said bacteria can be determined to be absent). Thus, the condition of administering a treatment step thereafter is not required and the previous claim interpretation of claim 1 is reprised or maintained. The MPEP at 2111.04 states:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
In other words, the base claims’ limitation (b) does not have to occur (i.e. when there is no bacteria detected/determined) and the claimed process merely stops after the testing/identifying step in limitation (a). Accordingly, under BRI, a therapy administration step is not a required condition and thus, the dependent embodiments of claims 2-6 and 15-18 are considered to be non-limiting features and have no patentable weight. In particular, it is noted that dependent claim 15 recites the contingent limitation of “The method of claim 1, wherein if the presence of bacteria that promote Th17 cell biogenesis is detected”.


Maintained Rejections
Claim Rejections - 35 USC §101, Subject Matter Eligibility
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10-14, and 19 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter.
STEP 1: Is the claim directed to a process, machine, manufacture, or a composition of matter?
YES, the claims are directed to “a method of reducing the risk of a female subject producing an offspring having a neurodevelopmental disorder”.

STEP 2A:  PRONG ONE: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
YES, the claims recites at least one judicially recognized exception(s) of: a law of nature, a natural phenomenon, and/or an abstract idea.
 In particular, under the broadest reasonable interpretation, the claimed processes are directed to determining/identifying the presence of a bacteria “wherein the presence of one or more of the said bacteria indicates an increased likelihood that the female subject will produce an offspring with a neurodevelopmental disorder”. In other words, under BRI, the scope of the claims are directed to a correlation principle which is considered to be a naturally occurring condition in nature (judicial exception).

PRONG TWO: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	NO, the exception is not integrated into a practical application of the exception. The additional elements or a combination of elements in the claims does not impose a meaningful limit on the judicial exception. For example, the claims stop after the judicial exception under the BRI and thus, it does not apply or use the judicial exception (note the claim interpretation of contingent limitations as explained below because there is a condition when bacteria are absent or determined not to be present, and thereby, no treatment step is necessary).

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
NO, the claimed invention is directed to a law of nature and/or natural phenomenon without significantly more. The claims recite a judicial exception that is not integrated into a practical application because the additional elements of obtaining a sample in order to perform tests is well-understood, routine, and conventional activity for those in the field of diagnostics. Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a mere data gathering step necessary to use the correlation. 
Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. The 

Therefore, the claims, as a whole, are considered as processes directed to judicially recognized exceptions without amounting to significantly more from what occurs in nature and thus, are not eligible subject matter under 35 U.S.C. §101.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 09/08/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the subject matter eligibility rejection. 
In response to Applicant’s argument that “The amended claims do not recite a situation where if no bacteria are detection, no treatment is necessary”, this amendment and argument is not persuasive because a careful reading of, for example, claim 1a) recites “in a sample comprising gut bacteria obtained from the female subject, determining the presence of commensal bacteria that promote Th17 cell biogenesis”, the broadest reasonable interpretation of this phrase still reasonably reads on a contingent limitation as set forth in the prior office action. In other words, in a basic sense, “determining the presence” does not imply that said bacteria must exist but rather, it merely means a person has determined (mentally conclude or ascertain) that there is no presence (i.e. absent) of said bacteria. Thus, the condition of administering a treatment step thereafter is not required and the previous claim interpretation of claim 1 is reprised or maintained. Accordingly, under BRI, a therapy administration step is not a required 
	Examiner suggestion: amending the claims to specifically pinpoint the condition of the patient population with a wherein clause such as “wherein the female patient has one or more types of bacteria that promote Th17 cell biogenesis, where the bacteria are: Coprobacillus, Eubacterium, Erysipelotrichaceae, Firmicutes, Subdoligranulum, Butyrate producing bacteria, Bifidobacterium, Ruminococcus, Bacteroides, Clostridium bolteae, Clostridium cf saccharolvticum KbO, Clostridium symbiosium, Clostridium hathewayi, Clostridium sp. ASF356, E. co/i isolate CD-SpA 2A, or combinations thereof,”. Moreover, with regards to independent claim 19, there is no requirement of an administration of the therapy treatment and therefore, the Examiner suggests incorporating the limitations of dependent claim 20 into its base claim to remediate or obviate the subject matter eligibility rejection because otherwise, claim 19 is not integrated into a practical application (see MPEP 2106.04(d)(2): “Vanda’s claims used the recited law of nature to more safely treat the patients with the drug, thereby reducing the patient’s risk of QTc prolongation. Accordingly, the court held Vanda’s claims eligible at the first part of the Alice/Mayo test (Step 2A) because the claims were not "directed to" the recited judicial exception”).

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112(a), Biological Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that bacterial strains such as “Bifidobacterium animalis subsp. lactis ATCC 27673” is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) may be satisfied by a deposit of the Bifidobacterium animalis subsp. lactis ATCC 27673. This is applicable to any claimed deposited strains. 
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. 
It is noted that Applicant does not appear to have deposited the biological material and there is no indication in the specification as to public availability. Therefore, a deposit at a recognized depository may be made to obviate this rejection. If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:

(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (Microbiota Modulate Behavioral and Physiological Abnormalities Associated with Neurodevelopmental Disorders, 2013). 
Regarding base claims 1 and 19-20, Hsiao discloses that gastrointestinal barrier defects and microbiota alterations in the maternal immune activation (MIA) mouse model is known to display features of neurodevelopmental disorders (see abstract). Hsiao discloses “Commensal bacteria affect a variety of complex behaviors, including social, emotional, and anxiety-like 
Hsiao teaches the maternal immune activation (MIA) model, which is based on large epidemiological studies linking maternal infection to increased autism risk in the offspring and pregnant monkeys exposed to poly(I:C) yield offspring with symptoms of autism spectrum disorder (see page 1452, left col.). Hsiao studies the mechanistic investigation of how alterations in the commensal microbiota impact behavioral abnormalities in a mouse model of neurodevelopmental disease (see page 1452, right col.). Hsiao teaches analyzing the fecal bacterial population of samples isolated from adult MIA or control offspring (see page 1453, left col.). Hsiao identifies the strains of Eubacterium, Erysipelotrichaceae, Butyrivibrio (a butyrate producing bacteria), Ruminococcaceae, Clostridium polysaccharolyticum (see Fig. 4, page 1453, adjoining left and right col.). Hsiao further teaches treatment of MIA offspring with Bacteroides fragilis ameliorates particular MIA-associated alterations in the commensal microbiota (see page 1453, right col. and page 1455, right col.). 
The reference is silent regarding the characteristics of “reduces the activity of Th17 cells in the gut” (claims 1(b) and claims 19(b)-20) but meets the claimed limitations which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed. There is reason to believe that probiotic of B. fragilis will have this inherent properties is because teaches treatment of MIA offspring with Bacteroides fragilis ameliorates particular MIA-associated alterations in the commensal microbiota (see page 1453, right col. and page 1455, right col.). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which 
Regarding claims 10-14, Hsiao teaches surveying the fecal bacterial population of samples isolated from adult MIA or control offspring (see page 1453, left col.).


Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653